Per Curiam.
The motion to dismiss this appeal must be allowed for failure of appellants to assign errors in compliance with the rules of this court. These rules require appellants and plaintiffs in error to assign errors at the time of filing the transcript of the record, and provide that the appeal or writ of error may be dismissed for non-compliance therewith.
No errors were assigned, either at the time of filing the transcript or since, and in the present condition of the record there is no issue for us to decide. An assignment of errors is a^jfi^spensable in this court as a declaration or complaint in We c5|a't below.
In tie case of Williston v. Fisher et al. 28 Ills. 43, Chief Justice Catón, in ruling upon the same point, used the following language: “An assignment of errors in this court performs the same office as a declaration in a court of original jurisdiction. It would be just as regular and proper for the circuit court to render a judgment in a cause where there is no declaration, as for this court to affirm, or reverse a judgment where there is no assignment of errors.” See Powell on Appel. Proc. page 277, Sec. 21.
The motion will be allowed and the appeal dismissed, with costs.

Appeal dismissed.

Stone, Justice, having been of counsel in the court below, did not participate in the decision.